Citation Nr: 1712791	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-08 827	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's deceased spouse is a veteran for the purpose of establishing the appellant's basic entitlement to VA death benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The appellant is seeking entitlement to VA death benefits as the surviving spouse of her husband who died in May 1993.  She asserts that her husband served as a recognized guerilla in the service of the Armed Forces of the United States, in the Philippines, from March 1942 to September 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which held that the appellant was not eligible for VA death benefits because her husband did not have qualifying military service to establish eligibility for VA benefits.  The Board denied the appeal in an August 2011 decision.  In an August 2014 decision, the Court U.S. Court of Appeals for Veterans Claims (the Court) set aside the Board's decision and remanded the matter for VA to seek verification of service from the Department of the Army. 

Upon return from the Court, the Board remanded the matter in March 2015.  The matter was returned to the Board in July 2015.  On March 29, 2016, the Board again denied the appellant's claim.  On August 2, 2016, the Board received the appellant's Motion to Vacate the March 29, 2016 decision.


ORDER TO VACATE

The appellant contends that the March 29, 2016 decision should be vacated for two reasons: (1) the RO was in the process of undertaking additional development of the evidence, thus making the Board's decision premature; and (2) VA failed to provide notice to the appellant's representative that the appeal was certified to the Board in accordance with 38 C.F.R. § 19.36 (2016), which deprived her of her due process right to submit additional evidence and/or argument to the Board.  See August 2016 Motion to Vacate.

Here, the Board agrees that the appellant was denied due process by VA's failure to inform her representative that the appeal had been certified to the Board pursuant to 38 C.F.R. § 19.36, and thus the March 2016 decision must be vacated.  The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and her representative will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  Here, the evidence shows that the appellant was notified that her appeal had been certified to the Board by way of a July 2015 letter; however, a copy of that letter was not sent to her representative.  Additionally, the Board notes that it does not appear that the appellant and/or her representative were informed of the 90 day period during which she could submit additional evidence or argument to the Board in accordance with 38 C.F.R. § 20.1304.  Thus, the Board finds that the appellant was not afforded her full due process rights as provided by the applicable regulations.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir. 2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  

Accordingly, the March 29, 2016 Board decision addressing the issue of whether the appellant's deceased spouse is a veteran for the purpose of establishing the appellant's basic entitlement to VA death benefits is vacated.




	                        ____________________________________________
STEVEN D. REISS 
	Veterans Law Judge, Board of Veterans' Appeals


